Per curiam.
The Respondent, Charles F. Eason, Jr., consented to his suspension from the practice of law in the State of Maryland for three years and until he makes restitution to an estate in Maryland from which he converted $100,000. The review panel of the State Disciplinary Board recommends that this Court suspend Eason from the practice of law in this state under Standard 67 of Bar Rule 4-102, which provides that another state’s disbarment or suspension of an attorney shall be a ground for disbarment or suspension in this state. We adopt the review panel’s recommendation, and, accordingly, suspend Eason from the practice of law in this State for so long as he remains suspended from the practice of law in the State of Maryland. Eason shall be entitled to reinstatement to the practice of law in Georgia only at such time as he provides the State Bar of Georgia with certification from the appropriate lawyer disciplinary authority in Maryland that he has been reinstated to the practice of law in that state. This Court reminds Eason of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to timely certify to this Court that he has satisfied the requirements of that rule.

Suspended.


All the Justices concur.

*39Decided December 4, 1995.
William P. Smith III, General Counsel State Bar, Jenny K. Mittleman, Senior Assistant General Counsel State Bar, for State Bar of Georgia.